           Case 1:19-cv-00696-CCB Document 30 Filed 03/31/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Baltimore Division)

ALLSTATE INSURANCE COMPANY                            *

       Plaintiff,                                     *

v.                                                    *    Civil Action No. 1:19-cv-00696-ADC

WILLIAM BAKER, et al.                                 *

       Defendants.                                    *

*      *       *       *       *     *   *    *     *    *                   *          *   *
                                STIPULATION OF DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the parties, by

and through their counsel, hereby files this dismissal with prejudice of this action.


                                              Respectfully submitted,


                                                      /s/ Adam G. Smith
                                              Paul J. Weber (Bar No. 03570)
                                              Adam G. Smith (Bar No. 19241)
                                              Sean P. Hatley (Bar No. 20139)
                                              Amanda C. Sprehn (Bar No. 28071)
                                              HYATT & WEBER, P.A.
                                              200 Westgate Circle, Suite 500
                                              Annapolis, Maryland 21401
                                              Phone:         (410) 266-0626
                                              Facsimile:     (410) 841-5065
                                              Email:         pweber@hwlaw.com
                                              Email:         adamsmith@hwlaw.com
                                              Email:         sphatley@hwlaw.com
                                              Email:         asphren@hwlaw.com

                                              Counsel for Plaintiff
                                              Allstate Insurance Company
Case 1:19-cv-00696-CCB Document 30 Filed 03/31/20 Page 2 of 2




                                   /s/ Patrice Meredith Clarke
                           Stephan Y. Brennan (Bar No. 23597)
                           Patrice Meredith Clarke (Bar No. 18824)
                           Iliff, Meredith, Wildberger & Brennan, P.C.
                           Patriots Plaza, Suite 201-203
                           8055 Ritchie Highway
                           Pasadena, Maryland 21122
                           Phone:          (410) 685-1166
                           Facsimile:      (410) 685-1233
                           Email:          steve@ilimer.com
                           Email:          Patrice@ilimer.com

                           Counsel for Defendant
                           William Baker



                                  /s/ Brian M. Spern
                           Brian M. Spern, Esquire (#27221)
                           3701 Old Court Road, #24
                           Pikesville, MD 21208
                           Brianspern@yahoo.com

                           Counsel for Defendants
                           Stanley Rochkind; Rhoda Rochkind; Dear
                           Management & Construction Company; Jack
                           Novograd; and Charles Runkles;




                              2
